Citation Nr: 1131952	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  06-21 865	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran (also referred to herein as appellant) served on active duty from July 1973 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was initially before the Board in September 2009.  At such time, the issues involving hepatitis C and an acquired psychiatric disorder were remanded to the RO via the Appeals Management Center (AMC), in Washington, D.C., for additional development.  The file was subsequently returned to the Board for further consideration.  In July 2010, the claims were once again remanded for the purposes of obtaining additional medical information.  

The Board notes that by its September 2009 decision, service connection was granted for PTSD as secondary to personal assault.  As the AMC received the Board's September 2009 decision and developed the issues of entitlement to service connection for hepatitis and an acquired psychiatric disorder other than PTSD, it does not appear to the Board that the grant of service connection for PTSD has been effectuated.  Thus, while the present remand will be forwarded to the AMC for development and readjudication, the RO must be informed of the September 2009 grant of service connection for PTSD so as to effectuate the award.

Unfortunately, for the below reasons, the Board finds that another remand is necessary and, therefore, the appeal is once again REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

As reported above, in July 2010, the Board remanded the issues of entitlement to service connection for hepatitis C and an acquired psychiatric disorder other than PTSD.  In the remand, the Board noted it was necessary to return the claims to the AMC because a determination had not been made as to whether the Veteran's in-service IV drug use resulted from his in-service personal attacks or whether such IV drug use was willful misconduct.  Additionally, the AMC was asked to obtain an opinion as to whether the Veteran was suffering from an acquired psychiatric disorder other than PTSD and if so, whether any such disorder was related to the Veteran's service, including any service-connected disability.

The record reveals that the Veteran did undergo a VA psychiatric examination in October 2010.  Upon completion of the examination, the examiner diagnosed the appellant as suffering from a bipolar disorder and an anxiety disorder.  He was not diagnosed as suffering from PTSD even though PTSD had been previously diagnosed and service connection had been granted for the condition.  The examiner found that the bipolar disorder and the anxiety disorder co-existed with one another and that there was an overlapping of symptoms and manifestations.  It was further written that the appellant had a "longstanding history of alcohol and drug abuse" and that the drug and alcohol use was the appellant's method of self-medicating in order to cope with his psychiatric conditions.  Per the medical report, the AMC asked the examiner to express an opinion as to whether "the Veteran has a current psychiatric disorder other than PTSD that IS LESS LIKELY AS NOT (LESS THAN 50/50 PROBABILITY) CAUSED BY OR THE RESULT OF the Veteran's service or any service-connected disability."  The Board points out that the AMC did not neutrally phrase its inquiry regarding whether any current psychiatric disorder was more than likely, less than likely, or as likely as not related to his military service or a service-connected disability.  Additionally, even though the examiner had written that the appellant had used drugs as a method of self-medicating in order to cope with the symptoms produced by his psychiatric disorder, she then stated that the appellant's drug usage was willful misconduct, which implied that it was not used as a means of self-medication.  Finally, the examiner concluded that, while the appellant's anxiety disorder might be related to his in-service personal attacks, it was less than likely that the bipolar disorder was related to service.  

Upon reviewing this report, it is the conclusion of the Board that this report is inadequate and does not provide the information needed in order to properly adjudicate the claim.  Moreover, the Board also finds that the wording that the AMC gave to the examiner with respect to the questions that were asked of the examiner were prejudicial to the appellant on their face.  The United States Court of Appeals for Veterans Claims, hereinafter the Court, has cautioned VA against seeking additional medical opinions where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  

Additionally, to be adequate, more than a conclusion needs to be expressed that the etiology of a particular condition is not known or is unknowable.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Rather, a sufficient rationale and supporting explanation needs to be provided that addresses such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to render an opinion.  See also Jones v. Shinseki, 23 Vet. App. 382 (2010) (the Court held that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.)  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Thus, upon reviewing the medical examination report, the Board finds that the examination is inadequate and as such, the AMC failed to comply with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

The Court has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, the Board finds that the AMC once again did not adequately comply with the terms of the Board's July 2010 remand, and, as such, the claims must be returned for corrective action.  

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, the case is REMANDED for the following development:

1.  The Veteran once again should be afforded a VA psychiatric examination.  The claims folder should be provided to the examiner for review in conjunction with the examination.  If possible, the examination should not be performed by an individual who has previously examined the appellant.  Moreover, the examination should be performed by a medical doctor; i.e., not a nurse practitioner, physicians' assistant, psychologist, nurse, doctor of osteopathy, etcetera. The entire claims folder and a copy of this Remand must be made available to and reviewed by the examiner prior to the examination.  The examiner must specifically note in the examination results that the claims folder has been reviewed.  

After reviewing the file, the examiner must state whether the appellant now suffers from an acquired psychiatric disorder other than PTSD, to include a bipolar disorder and an anxiety disorder (NOS).  The examiner must then proffer an opinion concerning the etiology of any found psychiatric disability.  The examiner should render an opinion as to whether it is at least as likely as not that the appellant's claimed acquired psychiatric disorder other than PTSD is related to his service, a service-connected disorder, or medications he takes for a service-connected disability.  If not, the examiner should express an opinion as to whether it is at least as likely as not that any found psychiatric disability has been permanently aggravated (increased in severity beyond the natural progression) by a service-connected disability.     

As it has been determined that the appellant's hepatitis C is related to his in-service IV drug use, the examiner must opine whether the appellant's in-service IV drug use resulted from his in-service personal attacks (the stressors that produced his service-connected PTSD), i.e., was it a coping mechanism as indicated in a portion of the October 2010 examination report, or whether such IV drug use was willful misconduct and not a result of the appellant's desire to self-medicate himself in order to address his psychiatric symptoms and manifestations.   

In offering any opinion, the examiner must specifically acknowledge and discuss the appellant's contentions.   

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.  It should be noted that a nonresponse will not be accepted as an adequate response to the Board's inquiry.  [See Jones v. Shinseki, 23 Vet. App. 282, 290 (2010) (mere recitation by the VA examiner that he or she cannot provide a medical opinion without resort to speculation by itself is not dispositive, where there is no clearly obvious rationale offered for why this was the case).]

2.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


